Title: [July 1780]
From: Adams, John
To: 



      1780 July 27. Thursday.
      
      
       Setting off on a Journey, with my two Sons to Amsterdam. —Lodged at Compiegne. Fryday night, lodged at Valenciennes. Saturday arrived at Brussells.—This Road is through the finest Country, I have any where seen. The Wheat, Rye, Barley, Oats, Peas, Beans and several other Grains, the Hemp, Flax, Grass, Clover, Lucerne, St. Foin, &c., the Pavements and Roads are good. The Rows of Trees, on each side the Road, and around many Squares of Land.—The Vines, the Cattle, the Sheep, in short every Thing upon this Road is beautiful and plentifull. Such immense fields and heavy Crops of Wheat I never saw any where. The Soil is stronger and richer, than in other Parts.
       I lodged in Brussells at L’hotel de L’Imperatrice. The Cathedral Church, the Park, the Ramparts and Canals of this Town, are very well worth seeing.
      
      
       
        
   
   Having met with absolute resistance at Versailles to discharging any part of his mission to negotiate treaties of peace and commerce with Great Britain, and having offended Vergennes by his importunity on this and unwelcome advice on other matters, JA determined to go to Amsterdam, “to try,” as Franklin reported to Congress, “whether something might not be done to render us less dependent on France” (Franklin to Huntington, 9 Aug. 1780, Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:128). JA went to the Netherlands as a private citizen, not knowing that on 20 June Congress had commissioned him its agent, until Henry Laurens should arrive, to procure a loan there (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 17:535–537); his commission, received on 16 Sept., was enclosed in a letter from Lovell and Houston, the Committee on Foreign Affairs (Adams Papers).


       
       
        
   
   Only the first two sentences of the present entry could have been written on 27 July. According to JQA’s Diary, which is much more detailed than his father’s during this journey, the party arrived in Brussels at 5:30 in the afternoon of the 29th, and JA had a long conversation with Edmund Jenings that evening.


       
      
      

      1780. July 30. Sunday.
      
      
       Went to the Cathedral Church. A great Feast. An infinite Crowd. The Church more splendidly ornamented than any that I had seen. Hung with Tapestrie. The Church Music here is in the Italian style.
       A Picture in Tapestry was hung up, of a No. of Jews stabbing the Wafer, the bon Dieu, and blood gushing in streams, from the Bread. This insufferable Piece of pious Villany, shocked me beyond measure. But thousands were before it, on their Knees adoring. I could not help cursing the Knavery of the Priesthood and the brutal Ignorance of the People—yet perhaps, I was rash and unreasonable, and that it is as much Virtue and Wisdom in them to adore, as in me to detest and despise.—Spent the Afternoon, and drank Tea, with Mr. W. Lee, Mr. Jennings, and his Nephew, Mrs. Izard, her two Daughters and Son, and Miss Steed, Mrs. Lee and her Children &c. An agreable Circle of Americans.
       In the Evening Mr. Lee, Mr. Jennings and his Nephew, My two Sons, &c. took a Walk to see the Canals. Vessells of some Burthen come up here, in the Canal which reaches to the Sea. We afterwards walked upon the Ramparts.
       In this Town is a great Plenty of stone, which I think is the same with our Braintree North Common stone. It is equally hard, equally fine grain—capable of a fine Polish. I think the Colour is a little darker, than the Braintree stone. There is a new Building here, before which is the Statue of the late Prince Charles, in Front of which are six Pillars, wholly of this stone. Indeed the Steps, and the whole Front is of the same stone.
       This Town is the Capital of Brabant, in the Austrian Netherlands. The late Prince Charles was a Brother of the Empress Queen, L’lmperatrice Reine, Unkle of the Emperor and the Queen of France. He was extreamly beloved, by the People, and has left an excellent Character. The Emperor did not like him, it is said. In the late War, the Emperor called upon this Prince for Money. The Prince wrote to dissuade him from it. The Emperor sent again. The Prince wrote back, that he saw They were determined, and they must appoint another Governor of this Province, for he could not execute their orders. Upon this the Imperial Court desisted.
       We lodged one night at Antwerp, viewed the Cathedral and the Exchange &c. and went by Moerdyck to Rotterdam, where We arrived, the 4th. August.
      
      
       
        
   
   MS: “Crown.”


       
       
        
   
   “Bordly” (i.e. Bordley), according to JQA’s Diary.


       
       
        
   
   Blank in MS; name supplied from JQA’s Diary.


       
       
        
   
   According to JQA’s Diary the Adamses spent the 31st, 1st, and 2d in sightseeing and in visiting with William Lee and Edmund Jenings in Brussels; on the 3d they traveled in their own carriage to Antwerp; and on the 4th continued in hired carriages to Rotterdam, leaving their carriage in Antwerp.


       
      
     